         Case 4:20-cv-00113-LPR Document 58 Filed 12/01/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TONY ANTHONY GRIFFIN                                                                 PLAINTIFF
ADC #150964

V.                                  Case No. 4:20-cv-00113-LPR

ADAM CLARK, Captain, Tucker Unit;
JOE PAGE, Warden, Tucker Unit;
THOMAS HURST, Deputy Warden, Tucker Unit;
CAROL CHISOM, Nurse, Tucker Unit;
MELISSA MOORE, Lead Nurse, Tucker Unit;
and VIRGINIA STRICKLAND                                                          DEFENDANTS


                                          JUDGMENT

       Pursuant to the Order that was entered on this date, it is considered, ordered, and adjudged

that this case is DISMISSED with prejudice. The Court certifies pursuant to 28 U.S.C. §

1915(a)(3) that an in forma pauperis appeal from the Order and Judgment dismissing this action

would not be taken in good faith.

       IT IS SO ADJUDGED this 1st day of December 2020.



                                                    _________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
